UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 7, 2010 TransWorld Benefits International, Inc. (Exact name of registrant as specified in its charter) California 000-32673 98-0218912 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No) of incorporation) 3419 Via Lido Newport Beach, CA 92663 (Address of principal executive offices) (Zip Code) 714-918-8122 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 – Other Events (a) The Company has successfully negotiated with creditors to reduce its liabilities by approximately $250,000. This settlement will help facilitate the Company to proceed with its development stage business plan which focuses on international payment processing via merchant processing, prepaid payroll debit cards, and virtual payments. The Company’s monthly revenues are increasing with all of its products and services.We will be making further announcements in the near future. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TransWorld Benefits International, Inc. By: /s/ Charles Seven Charles Seven President and Chief Executive Officer Date: May 10, 2010
